PER CURIAM.
Jose Sierra appeals his conviction and sentence for aggravated battery and argues that the trial court committed fundamental error in instructing the jury on his self-defense claim. The State properly concedes error. See Swanson v. State, 921 So.2d 852 (Fla. 2d DCA 2006); Velazquez *567v. State, 884 So.2d 377 (Fla. 2d DCA 2004); Baker v. State, 877 So.2d 856 (Fla. 2d DCA 2004); Zuniga v. State, 869 So.2d 1239 (Fla. 2d DCA 2004). Accordingly, we reverse and remand for a new trial.
Reversed and remanded.
SILBERMAN and CANADY, JJ, and FARNELL, DEE ANNA, Associate Judge, concur.